                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


CAMILE TRIBBLETT,
              Plaintiff,                           No. 18-11796
v.                                                 District Judge Linda V. Parker
                                                   Magistrate Judge R. Steven Whalen
CITY OF JACKSON, ET AL.,
              Defendants.
                                         /

                                 OPINION AND ORDER
       On June 6, 2019, I conducted a settlement conference, at the conclusion of which

the parties reached a settlement that was placed on the record. See Transcript of
Settlement, ECF No. 31. Defendants have now filed a Motion to Enforce Settlement
Agreement [ECF No. 27], stating that “Plaintiff has refused to sign the release that was

approved by all counsel of record, thereby depriving Defendants of the benefit of their
bargain.” ECF No. 27, Page.ID.95-96.

                                        I.   FACTS
       Following settlement negotiations on June 6, 2019, at which all parties were

represented by counsel, the terms of the settlement were placed on the record, and
Plaintiff was questioned as to both her understanding and acceptance of the agreement.
Plaintiff’s counsel stated the terms as follows:

       “MR. TRAINOR:        In lieu of proceeding any further and taking this to
                            trial, Ms. Tribblett has agreed to accept $15,000 as full
                            and final resolution of this matter and can never come
                            back to this Court again on this case.”




                                             -1-
ECF No. 31, Page.ID.129.1 Defense counsel added that “there will be an execution of a
full release.” Id.

       Plaintiff then testified under oath that she understood that she was settling the case
for $15,000; that she had the right to forward with a trial at which she might obtain more

money, less money, or no money at all; that no one forced her to accept this agreement
and that she was satisfied with the settlement amount and with the services of her
attorney; that her attorney was entitled to fees and costs out of the settlement amount, and
that she would net about $7,929.00; and that she was “okay with that.” When asked by

the Court if she had any question, she replied that she did not. Transcript, ECF No. 31,
Page.ID.130-132.

       The Plaintiff’s response to this motion states, “[I]t is Plaintiff’s wish to set aside

the settlement that she agreed to on June 6, 2019, and Plaintiff’s counsel is ethically duty
bound to represent her and respect her wishes. Accordingly, and given Plaintiff’s wishes,

the settlement agreement should be set aside.” ECF No. 28, Page.ID.119.

                               II.   LEGAL PRINCIPLES
       This Court has the equitable power to enforce a settlement agreement, Brock v.

Scheuner Corp., 841 F.2d 151, 154 (6th Cir.1988), that remedy being contained to cases
where there is no dispute or ambiguity as to either the entry into, or the terms of the
agreement. Kukla v. National Distillers Products Co., 483 F.2d 619, 621 (6th Cir.1973).

Thus, "[b]efore enforcing settlement, the district court must conclude that agreement has
been reached on all material terms." Brock, 841 F.2d at 154. See also Therma-Scan, Inc.
v. Thermoscan, Inc., 217 F.3d 414, 419 -420 (6th Cir. 2000).


       1
        The agreement was subject to approval by the Jackson City Council, which in
fact approved the settlement.
                                              -2-
       Once the parties have agreed on settlement, the strengths or weaknesses of their
respective litigation positions are beside the point. “Once concluded, a settlement

agreement is as binding, conclusive, and final as if it had been incorporated into a
judgment and the actual merits of the antecedent claims will not thereafter be examined.”

Bostick Foundry Co. v. Lindberg, 797 F.2d 280, 283 (6th Cir. 1986).
       “Settlement agreements are a type of contract and are therefore governed by
contract law.” Bamerilease Capital Corp. v. Nearburg, 958 F.2d 150, 152 (6th Cir.1992).
Therefore, “whether a settlement agreement is a valid contract between the parties is

determined by reference to state substantive law governing contracts generally.” Id. In
Michigan (as in most, if not all American jurisdictions), “[t]he primary goal in the

construction or interpretation of any contract is to honor the intent of the parties.”

Rasheed v. Chrysler Corp., 445 Mich. 109, 127 n. 28, 517 N.W.2d 19 (1994).
       As part of its inherent power to enforce a settlement agreement, the Court may

require a party to sign releases or other documents reflecting the terms of the settlement.

Jaynes v. Austin, 20 Fed.App’x 421, 426 (6th Cir. 2001), citing Aro Corp. v. Allied Witan
Co., 531 F.2d 1368, 1371-72 (6th Cir. 1976).

                                    III.   DISCUSSION
       There is no ambiguity in this settlement agreement. The terms are simple and
straightforward. The settlement, which was placed on the record and which Plaintiff

agreed to under oath, provided for the payment to her of a sum certain, minus costs and
attorney fees. It required her to abandon this litigation and sign a release. She was
advised of her right to proceed with trial, and that she might receive more money if she

did so. She was also advised of the risk that she might receive a lesser amount or no
money at all. This unambiguous agreement is a binding contract that will be enforced.


                                              -3-
Brock, supra; Kukla, supra.
      For whatever reason, the Plaintiff appears to be suffering from a case of buyer’s

remorse. Perhaps she is now dissatisfied with the amount and reckons that she could do
better. No matter. A settlement agreement should not be set aside merely because one

party has a “change of heart.” Metropolitan Life Ins. Co. v. Goolsby, 165 Mich.App. 126,
128–129, 418 N.W.2d 700 (1987). As the Michigan Court of Appeals observed in In re
Frank M. Lambrecht, Jr., 2018 WL 4574750, at *4 (Mich. Ct. App. Sept. 20, 2018):
      “There is always the possibility that questions of fact or law will be
      answered after a settlement has been executed, and the would-be winning
      side may have buyer's remorse. Setting aside settlements under these
      circumstances would discourage settlements and the public policy favoring
      the finality of judgments.”

      The Plaintiff has no basis to withdraw from an unambiguous settlement agreement

to which she voluntarily agreed in open court, under oath. She must sign the release.

                                 IV.    CONCLUSION
      The Defendants’ Motion to Enforce Settlement Agreement [ECF No. 27] is

GRANTED. Within 14 days of the date of this Order, Plaintiff will sign the release that
was previously approved by counsel. Her failure to do so will result in sanctions,

including monetary sanctions.
      IT IS SO ORDERED.



Dated: September 30, 2019                s/R. Steven Whalen
                                         R. STEVEN WHALEN
                                         UNITED STATES MAGISTRATE JUDGE




                                            -4-
                             CERTIFICATE OF SERVICE
       I hereby certify on September 30, 2019 that I electronically filed the foregoing paper
with the Clerk of the Court sending notification of such filing to all counsel registered
electronically. I hereby certify that a copy of this paper was mailed to the following non-
registered ECF participants September 30, 2019.

                                                         s/Carolyn M. Ciesla
                                                         Case Manager for the
                                                         Honorable R. Steven Whalen




                                             -5-
